        Case 1:18-cv-10225-MLW Document 217 Filed 02/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                      JOINT MOTION TO EXCEED 20-PAGE LIMIT

       Petitioners and Respondents jointly request that they be permitted to exceed the twenty-

page limit set forth in Local Rule 7.1(B)(4) for the memoranda ordered by this Court on

December 7, 2018, Dkt. 193, and pursuant to which Petitioners will submit a memorandum to

the Court today, February 21. Dkt. 213. Based on the breadth of the topics this Court identified

in its December 7 Order, the parties require additional pages to fully address the relevant issues.

Therefore, they respectfully seek leave to file memoranda on February 21 and March 7 that do

not exceed thirty pages.
       Case 1:18-cv-10225-MLW Document 217 Filed 02/21/19 Page 2 of 3



         Respectfully submitted this 21st day of February, 2019.


Matthew R. Segal (BBO # 654489)                  /s/ Kevin S. Prussia
Adriana Lafaille (BBO # 680210)                  Kevin S. Prussia (BBO # 666813)
AMERICAN CIVIL LIBERTIES UNION                   Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.                Stephen Provazza (BBO # 691159)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 stephen.provazza@wilmerhale.com

                                                 Counsel for Petitioners


JOSEPH H. HUNT                                   EVE A. PIEMONTE, BBO No. 628883
Assistant Attorney General                       Assistant United States Attorney
                                                 United States Attorney’s Office
WILLIAM C. PEACHEY                               1 Courthouse Way, Suite 9200
Director, Office of Immigration Litigation       Boston, MA 02210
                                                 (617) 748-3100
J. MAX WEINTRAUB                                 Eve.Piemonte@usdoj.gov
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar #
24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation,
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

Counsel for Respondents
                                             2
        Case 1:18-cv-10225-MLW Document 217 Filed 02/21/19 Page 3 of 3




           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I, Kevin Prussia, hereby certify that in accordance with Local Rule 7.1(a)(2), counsel for

Petitioners and counsel for Respondents met and conferred in good faith to resolve the issues

presented by this motion on February 21, 2019, and have agreed to file this motion jointly.

                                                    /s/ Kevin S. Prussia
                                                    Kevin S. Prussia




                                                3
